              Case 2:19-cr-00195-WBS Document 16 Filed 04/30/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00195-WBS
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   ENRIQUE LEYBA,                                     DATE: May 4, 2020
                                                        TIME: 9 a.m.
15                               Defendant.             COURT: Hon. William B. Shubb
16

17          This case is set for status conference on May 4, 2020. On April 17, 2020, this Court issued

18 General Order 617, which suspends all jury trials in the Eastern District of California scheduled to

19 commence before June 15, 2020, and allows district judges to continue all criminal matters to a date

20 after June 1. This and previous General Orders were entered to address public health concerns related to
21 COVID-19.

22          Although the General Orders address the district-wide health concern, the Supreme Court has

23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
27 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00195-WBS Document 16 Filed 04/30/20 Page 2 of 4


 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 4 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 5 the ends of justice served by taking such action outweigh the best interest of the public and the

 6 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 7 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 8 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 9 the defendant in a speedy trial.” Id.
10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
21 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

22 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

23 pretrial continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00195-WBS Document 16 Filed 04/30/20 Page 3 of 4


 1         1.       By previous order, this matter was set for status on May 4, 2020.

 2         2.       By this stipulation, defendant now moves to continue the status conference until June 1,

 3 2020 at 9:00 .m, and to exclude time between May 4, 2020, and June 1, 2020 at 9:00 .m, under Local

 4 Code T4.

 5         3.       The parties agree and stipulate, and request that the Court find the following:

 6                  a)        The government has represented that the discovery associated with this case

 7         includes investigative reports and related documents in electronic form, as well as audio-visual

 8         discovery. All of this discovery has been either produced directly to counsel and/or made

 9         available for inspection and copying.

10                  b)        Counsel for defendant desires additional time to consult with his client, review the

11         current charges, conduct investigation as to prior convictions and to discuss potential resolutions

12         with his client.

13                  c)        Counsel for defendant believes that failure to grant the above-requested

14         continuance would deny him/her the reasonable time necessary for effective preparation, taking

15         into account the exercise of due diligence.

16                  d)        The government does not object to the continuance.

17                  e)        In addition to the public health concerns cited by General Order 617, and

18         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

19         this case because the trial would involve individuals/witnesses with high-risk factors, such as

20         age, and medical conditions.

21                  f)        Based on the above-stated findings, the ends of justice served by continuing the

22         case as requested outweigh the interest of the public and the defendant in a trial within the

23         original date prescribed by the Speedy Trial Act.

24                  g)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25         et seq., within which trial must commence, the time period of May 4, 2020 to June 1, 2020 at

26         9:00 .m, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

27         Code T4] because it results from a continuance granted by the Court at defendant’s request on

28         the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00195-WBS Document 16 Filed 04/30/20 Page 4 of 4


 1          best interest of the public and the defendant in a speedy trial.

 2          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: April 29, 2020                                     MCGREGOR W. SCOTT
 8                                                             United States Attorney
 9
                                                               /s/ VINCENZA RABENN
10                                                             VINCENZA RABENN
                                                               Assistant United States Attorney
11

12
     Dated: April 29, 2020                                     /s/ DAVID FISCHER
13                                                             DAVID FISCHER
14                                                             Counsel for Defendant
                                                               ENRIQUE LEYBA
15

16

17

18
                                             FINDINGS AND ORDER
19

20
            IT IS SO FOUND AND ORDERED.
21
            Dated: April 29, 2020
22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
